Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This action is in response to the applicant’s arguments and amendments filed July 12th, 2021. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 2 and 8 have been canceled.
Claims 10-17 are new.
The claim objection has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art cited fails to teach or suggest, in any reasonable combination, features of the independent claims.
	In regards to independent claims 1, and 7 the prior cited art of Mori (US 2014/0229073), Matsumoto et al. (USP 7,603,215), and Katoh (US 2017/066254) fail to disclose or suggest in any reasonable combination the following amended features of the amended claims: “wherein when the control processor detects the road end, the control processor calculates the width of the side strip between the mark line outer end and the road end; the control processor determines whether the calculated width of the side strip is greater than a predetermined setting range where the second steering characteristic exerts the second steering force; and when the control processor determines that the width of the side strip is greater than the predetermined setting range, the control processor 
	Additionally the cited art of Oh et al. (US 2014/0111369) discloses a method for recognizing the space of the shoulder of the road, see Para. [0015], and the cited art of Horii et al. (US 2019/0299991) discloses determining the width of the shoulder of the road. However, both OH and Horii use the shoulder width information for determining if the vehicle is capable of making an emergency stop on the shoulder of the road.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664